DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 11-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Walters et al. (US 2012/0178985, hereinafter “Walters”).
	In regards to claims 1 and 11, Walters discloses a system comprising a catheter body having a proximal catheter portion and a distal catheter portion (Fig. 1A, elements 104 and 108); a drive shaft extending through a first lumen defined in the catheter body (Fig. 13, element 148); and a motor assembly comprising a stator electromagnetically coupled to a rotor that rotates in response to energizing the stator (pars. 0045-0048, 0098-0099), the motor assembly further comprising: a manifold disposed radially between the stator and rotor, and defining a rotor chamber within which the rotor is disposed (Fig. 13; par. 0098; drive housing, see annotated figure below), and defining a distal chamber coupled to a proximal portion of the catheter body (see annotated figure below); and an output shaft mechanically coupled to the rotor and extending distally into the distal chamber (distal portion of support shaft 458), the output shaft further mechanically coupled, within the distal chamber, to the drive shaft at the proximal catheter portion of the catheter body (element 148 in recess 462).

    PNG
    media_image1.png
    732
    851
    media_image1.png
    Greyscale

	In regards to claims 7 and 20, the output shaft comprises a distal output shaft portion having a radially-inward taper (Fig. 13 at proximal-most region of 148 there is a tapered portion in element 458).
	 In regards to claim 12, the manifold is fluidly sealed about the rotor and the proximal portion of the catheter body (sealed from the outside of the system via the drive housing).
	In regards to claim 13, the assembly further comprises a seal (unlabeled o-ring in Fig. 13 in the “distal chamber”) disposed in the distal chamber and configured to be disposed around the proximal portion of the catheter body (Fig. 13).
	In regards to claim 14, the assembly further comprises a seal disposed between the rotor chamber and distal chamber (unlabeled portion of the housing body between the two chambers that seals debris 519b from passing into the rotor chamber).
	In regards to claim 16, the manifold further comprises a fluid inlet in the distal chamber (gap around element 148 that allows fluid to flow in depicted by the arrows in Fig. 13).
	In regards to claims 3, 5, and 17, the rotor and output shaft define a second lumen therethrough wherein the output shaft is configured to receive the proximal portion of the drive shaft in the second lumen (Fig. 13, where 458 and 148 are coupled).
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Aboul-Hosn et al. (US 7,022,100, hereinafter “Aboul-Hosn”).
Walters discloses the essential features of the claimed invention including a second lumen in the output shaft (Fig. 13, distal end of 458), but does not expressly disclose that the output shaft is welded to the drive shaft, a first lumen in the catheter body that is in fluid communication with the lumen in the output shaft, or a sleeve disposed around the proximal catheter portion and a seal disposed around the sleeve to seal the distal chamber from the rotor chamber.  However Aboul-Hosn, in the same field of endeavor of intravascular blood pumps, teaches an output shaft that is welded to the drive shaft (col. 11, lines 1-10) to provide the predictable results of more secure mechanical coupling with well-known methods, a first lumen in the catheter body that is in fluid communication with the lumen in the output shaft (lumen throughout the rotor, output shaft, and catheter containing element 22) to provide the predictable results of allowing the system to be implanted with an over-the-wire method (col. 7, lines 30-54) , and a sleeve disposed around a proximal catheter portion and a seal disposed around the sleeve to seal the distal chamber from a rotor chamber (col. 11, lines 23-58; elements 106 and 112) to provide the predictable results of improved cooling of the blood pump (col. 11, lines 55-58).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walters by providing an output shaft that is welded to the drive shaft to provide the predictable results of more secure mechanical coupling with well-known methods, a first lumen in the catheter body that is in fluid communication with the lumen in the output shaft to provide the predictable results of allowing the system to be implanted with an over-the-wire method, and a sleeve disposed around a proximal catheter portion and a seal disposed around the sleeve to seal the distal chamber from a rotor chamber to provide the predictable results of improved cooling of the blood pump.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Liebing (US 2012/0264523, hereinafter “Liebing”).  Walters discloses the essential features of the claimed invention except for a braided drive shaft.  However Liebing, in the same field of endeavor of intravascular blood pumps teaches providing a braided drive shaft (that would necessarily be permeable to fluid as it is a collection of individual fibers; par. 0041) to provide the predictable results of increasing the flexibility of the drive shaft in use in the tortuous human vascular system.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walters by providing a braided drive shaft to provide the predictable results of increasing the flexibility of the drive shaft in use in the tortuous human vascular system.
Claims 6, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Ito et al. (US 5,147,187, hereinafter “Ito”).  Walters discloses the essential features of the claimed invention, including an output shaft coupled to a drive shaft, but does not expressly disclose a coupling including one of the elements having a plurality of holes therein to enable fastening between the two including at least one fastener.  However Ito, in the same field of endeavor of medical pumps teaches a coupling between an input shaft and an output shaft including one of the elements having a plurality of holes therein to enable fastening between the two including at least one fastener (Fig. 14, elements 41 and 42) to provide the predictable results of more effectively absorbing possible angular displacement and/or eccentric motion of the shaft (col. 15, lines 5-14).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walters by providing a coupling between an input shaft and an output shaft including one of the elements having a plurality of holes therein to enable fastening between the two including at least one fastener to provide the predictable results of more effectively absorbing possible angular displacement and/or eccentric motion of the shaft.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moise et al. (US 4,895,557) and Pantanges et al. (US 6,517,528) are other examples of intravascular blood pumps with particular rotor-drive shaft connections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792